Exhibit 10.9

[g0sh1jyf0vsk000001.jpg]

 

July 7, 2016

 

By Hand Delivery

 

Jeffrey M. Schumm

Chief Administrative Officer, General Counsel

and Corporate Secretary

3451 Plano Parkway

Lewisville, TX 75056

 

Dear Jeff,

 

Reference is made to your Employment Agreement with Orthofix Inc. (the
“Company”) and Orthofix International N.V. (“Parent”), entered into and
effective as of December 6, 2010 (the “Employment Agreement”).  You have
informed the Company and the Parent that you will cease serving as an employee
of the Company as of August 4, 2016.  In connection therewith, you have
resigned, effective as of the date hereof, from all director and officer
positions that you hold with Parent and any of its direct and indirect
subsidiaries, as applicable.  This letter agreement (the “Agreement”) confirms
that you are ceasing your employment pursuant to Section 4.4 of the Employment
Agreement (Termination with Good Reason), and are entitled to the severance set
forth in the Employment Agreement, and specifically as set forth in Section 5.1
of the Employment Agreement, subject to the requirements therein.

 

Pursuant to this Agreement, you further hereby agree to assist and fully
cooperate with the Company, Parent and their respective subsidiaries and
affiliates regarding any litigation, government investigation or dispute
concerning the period of your employment with the Company, including without
limitation, review of documents, interviews with Company and Parent counsel, and
written or verbal testimony at trial, deposition or other legal proceedings, as
determined by the Company or Parent as necessary from time to time, including,
without limitation, product recalls, pending federal and state investigation,
and any proceedings connected thereto. You agree to testify truthfully in any
such proceeding and to provide truthful information in your dealings with our
counsel.  In the event that you are requested by the Company to provide the
assistance identified in this paragraph, and/or render any assistance the
Company or Parent deems necessary or appropriate, as aforesaid, the Company will
compensate you for the amount of time you expend in conjunction with your
rendition of such service(s), such compensation to be commensurate with the rate
of compensation currently paid to you, and the Company will reimburse you for
any actual out-of-pocket expenses reasonably incurred by you in rendering such
service(s).  Nothing in this paragraph shall be construed, however, to restrict
your ability, on advice of counsel, to rely on any rights you may possess in
connection

 

  

  

  

 

 

--------------------------------------------------------------------------------

 

with any request for information or testimony from the any governmental agency,
or construed to permit the Company to take any adverse action pursuant to the
terms of this paragraph should you rely on such rights.  

 

In addition, the Company has agreed to accelerate the remaining time-based
vesting of the specific restricted stock grant made to you on March 11, 2015.

 

I want to take this opportunity to thank you on behalf of myself and the Company
for your years of dedicated and loyal service to the Company and wish you well
in your future endeavors.

 

Sincerely,

 

/s/ Bradley R. Mason

 

Bradley R. Mason

President and Chief Executive Officer

 

Accepted and agreed:

 

 

Signature:  /s/ Jeffrey M. Schumm

 

Date:    July 7, 2016

 

2

 

 